DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged or paper submitted under 35 U.S.C. 119(a)-(d), which papers have been places of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/26/2020, 09/10/2020, and 04/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were submitted on 08/26/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the computer-readable storage medium does not explicitly exclude transitory-type media.

Regarding claim 10, it recites “a computer program product comprising a computer-readable storage medium.” A “computer-readable storage medium” is not adequate to exclude transitory-type media, and since the specification does not explicitly define “computer-readable storage medium” in such a way as to exclude such media, the presumption that signal embodiments are included in the scope of the claim stands.  It is noted that a computer-readable storage medium referring to a signal, carrier wave, or transmission medium, does not fall within any one of the statutory categories under 35 USC 101 (See “Interim Examination Instructions For Evaluating Subject Matter Eligibility Under 35 USC 101”, effective on August 24, 2009).  Therefore, the claim as a whole is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katoh (US 20180286407 A1).

Regarding claims 1, 9, and 10, Katoh teaches:
“A method, performed by a first device, of performing a voice command” (par. 0036; ‘Voice-input receive unit 161 receives the voice input provided by the user via microphone 147 and generates the voice signal.’), the method comprising:
“receiving a packet comprising voice data of a user broadcast from a second device” (par. 0041; ‘Moreover, server 20 may receive voice that is input to communication device 10 via microphone 147 or the like, and compare the received voice with user voice information 261.’);
“performing authentication of the user, by using the voice data included in the packet” (par. 0045; ‘User identification unit 272 receives the voice signal generated by voice-input receive unit 161 included in communication device 10, and performs processing to authenticate the user, based on the received voice signal and user voice information 261 accumulated in storage 206 for user identification.’);
“detecting a control command from the voice data, when the authentication of the user succeeds” (par. 0039; ‘If user identification unit 162 authenticates the user and instruction determination unit 163 determines the instruction of the user, interacting-apparatus processing unit 164 transmits a command according to the instruction to information appliance 40 that is associated with the determined instruction of the user.’); and


Regarding claim 2 (dep. on claim 1), Katoh further teaches:
“detecting first voice feature information from the voice data” (par. 0066; ‘If communication device 10 authenticates the user by the voiceprint identification process (YES in step S102), communication device 10 performs the process of step S103.’);
“comparing the first voice feature information with pre-stored second voice feature information” (par. 0066; ‘If communication device 10 authenticates the user by the voiceprint identification process (YES in step S102), communication device 10 performs the process of step S103.’); and
“performing the authentication of the user, based on a comparison result” (par. 0066; ‘If communication device 10 authenticates the user by the voiceprint identification process (YES in step S102), communication device 10 performs the process of step S103.’).

Regarding claim 3 (dep. on claim 2), Katoh further teaches:
“detecting an identification key from the packet, when the first device fails to detect the first voice feature information from the voice data” (par. 0039; ‘Failure of at least one of the user authentication by user identification unit 162 or the determination of the instruction of the user by instruction determination unit 163, in which case 
“performing the authentication of the user, based on the detected identification key” (par. 0039; ‘Interacting-apparatus processing unit 164 transmits the command to information appliance 40, according to the management of information for the user authenticated by user identification unit 162, the information being information on information appliance 40 to which communication device 10 can transmit commands and a command that can be transmitted to information appliance 40.’).

Regarding claim 5 (dep. on claim 1), Katoh further teaches:
“wherein the detecting of the control command from the voice data comprises detecting the control command from the voice data, by using a voice recognition model stored in the first device” (par. 0019; ‘Server 20 determines, by the speech recognition process, intent of the user who has provided the voice input, and responds to, for example, communication device 10A with a result of the speech recognition process.’ Intent recognition requires the user of voice recognition models.).

Regarding claim 6 (dep. on claim 1), Katoh further teaches:
“when the detected control command comprises a first operation code, identifying a first control operation corresponding to the first operation code, from an operation table of the first device” (par. 0069; ‘In step S105, communication device 10 determines whether a result of the interpretation of user's intent by the process of step S103 can be processed by information appliance 40 that is in interaction with communication device 
“performing the first control operation” (par. 0069; ‘For example, if the command is designated to the appliance “air conditioner” to change the temperature setting, communication device 10 determines that the appliance “air conditioner” can execute the command.’).

Regarding claim 7 (dep. on claim 1), Katoh further teaches:
“transmitting the voice data to a server device” (par. 0019; ‘Server 20 determines, by the speech recognition process, intent of the user who has provided the voice input, and responds to, for example, communication device 10A with a result of the speech recognition process.’); and
“receiving, from the server device, information about the control command detected by the server device by analyzing the voice data” (par. 0019; ‘Server 20 determines, by the speech recognition process, intent of the user who has provided the voice input, and responds to, for example, communication device 10A with a result of the speech recognition process.’).

Regarding claim 8 (dep. on claim 7), Katoh further teaches:
“wherein the transmitting the voice data to the server device comprises transmitting the voice data to the server device, when the first device fails to detect the 

Regarding claim 11, Katoh teaches:
“A method, performed by a first device, of performing a voice command” (par. 0036; ‘Voice-input receive unit 161 receives the voice input provided by the user via microphone 147 and generates the voice signal.’), the method comprising:
“receiving a packet comprising voice data of a user broadcast from a second device” (par. 0041; ‘Moreover, server 20 may receive voice that is input to communication device 10 via microphone 147 or the like, and compare the received voice with user voice information 261.’);
“transmitting the voice data to a server device” (par. 0041; ‘Moreover, server 20 may receive voice that is input to communication device 10 via microphone 147 or the like, and compare the received voice with user voice information 261.’);
“receiving, from the server device, a result of authentication of the user based on the voice data and information about a control command detected from the voice data” (par. 0039; ‘If user identification unit 162 authenticates the user and instruction determination unit 163 determines the instruction of the user, interacting-apparatus processing unit 164 transmits a command according to the instruction to information appliance 40 that is associated with the determined instruction of the user.’); and


Regarding claim 12 (dep. on claim 11), Katoh further teaches:
“wherein the performing of the control operation comprises, when the information about the control command comprises a first operation code indicating the control command, identifying, from an operation table of the first device, a first control operation corresponding to the first operation code” (par. 0069; ‘In step S105, communication device 10 determines whether a result of the interpretation of user's intent by the process of step S103 can be processed by information appliance 40 that is in interaction with communication device 10 by communications processing. For example, communication device 10 extracts information identifying information appliance 40 (e.g., an appliance “air conditioner,” or an appliance “television,” etc. in the voice signal of the user) from the result of the interpretation of user's intent by the process of step S103.’).

Regarding claim 13 (dep. on claim 11), Katoh further teaches:
“identifying one of a security mode and a non-security mode as an operation mode of the first device, based on a certain condition” (par. 0081; ‘For example, the user can utilize the appliance system according to the present embodiment to use the 
“transmitting the voice data to the server device, when the operation mode of the first device is the security mode, wherein the security mode is a mode in which the server device performs the authentication of the user, and the non-security mode is a mode in which the first device performs the authentication of the user” (par. 0048; ‘Alternatively to communication device 10, server 20 may perform as such, that is, server 20 may perform: the processing to authenticate the user who has provided the voice input to communication device 10, based on the sample data of the user voice’).

Regarding claim 14 (dep. on claim 13), Katoh further teaches:
“switching the operation mode of the first device from the security mode to the non-security mode, based on information on a connection state between the first device and the server device” (par. 0081; ‘For example, the user can utilize the appliance system according to the present embodiment to use the voice input to communication device 10, as a trigger for activating features related to home security.’).

Regarding claim 15, Katoh further teaches:
“A first device for performing a voice command” (par. 0036; ‘Voice-input receive unit 161 receives the voice input provided by the user via microphone 147 and generates the voice signal.’), the first device comprising:
“a first communicator configured to receive a packet comprising voice data of a user broadcast from a second device” (par. 0041; ‘Moreover, server 20 may receive 
“a second communicator configured to transmit the voice data to a server device and receive, from the server device, a result of authentication of the user based on the voice data, and information about a control command detected from the voice data” (par. 0039; ‘If user identification unit 162 authenticates the user and instruction determination unit 163 determines the instruction of the user, interacting-apparatus processing unit 164 transmits a command according to the instruction to information appliance 40 that is associated with the determined instruction of the user.’; par. 0045; ‘User identification unit 272 receives the voice signal generated by voice-input receive unit 161 included in communication device 10, and performs processing to authenticate the user, based on the received voice signal and user voice information 261 accumulated in storage 206 for user identification.’); and
“a processor configured to perform a control operation corresponding to the control command, when the authentication of the user succeeds” (par. 0039; ‘If user identification unit 162 authenticates the user and instruction determination unit 163 determines the instruction of the user, interacting-apparatus processing unit 164 transmits a command according to the instruction to information appliance 40 that is associated with the determined instruction of the user.’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Melanson et al. (US 20180040325 A1).

Regarding claim 4 (dep. on claim 2), Katoh does not expressly teach:
“identifying a personal authentication word from the voice data”; and
“detecting the first voice feature information from the identified personal authentication word.”
Melanson teaches:
“identifying a personal authentication word from the voice data” (par. 0130; ‘The process of speaker identification or verification may require a certain number of keywords to be spoken before the recognizer decides whether or not the current user corresponds to any particular user.’); and
“detecting the first voice feature information from the identified personal authentication word” (par. 0130; ‘. During the speaker identification processing, a likelihood score for each of the registered users may be determined and updated as new audio data is processed. Feedback from the recognizer may indicate the most likely candidate user profile (or the top number of candidate user profiles), and details regarding the speech characteristics of such a user profile may be used to determine the keywords that are most useful for determining whether the current speaker matches that user profile.’).


Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658